            Case 2:20-cv-01979-AC Document 9 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIANDA SARAY CABADA,                             No. 2:20-cv-01979 AC
12                        Plaintiff,
13             v.                                       ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                          Defendant.
16

17

18            Plaintiff filed this Social Security case on October 2, 2020. ECF No. 1. On October 6,

19   2020, plaintiff was informed that after service of the complaint, this action would be stayed

20   pursuant to General Order Number 615, and there would be no scheduling order or deadlines in

21   effect pending further order of the court. ECF No. 3. Consent/Decline forms were also issued,

22   with a due date of January 7, 2021. ECF No. 5. Plaintiff has not yet filed a consent/decline form.

23            The court recognizes that the issuance of the stay and the requirement of submitting

24   Consent/Decline forms may appear contradictory. Nonetheless, in order to efficiently move

25   social security cases forward as stays are lifted, the deadline must be met.

26   ////

27   ////

28   ////
                                                        1
         Case 2:20-cv-01979-AC Document 9 Filed 01/12/21 Page 2 of 2


 1          Accordingly, plaintiff is ORDERED to submit a Consent/Decline form no later than
 2   January 25, 2021. The case remains otherwise stayed.
 3          IT IS SO ORDERED.
 4   DATED: January 11, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
